DETAILED ACTION 
The amendment submitted on May 23, 2022 has been entered.  Claims 13-15, 20-24, and 26-46 are pending in the application and are rejected for the reasons set forth below.  No claim is allowed.  
This application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the Leahy-Smith America Invents Act (AIA ), Pub. L. No. 112-29, 125 Stat. 284 (2011).  In the event that determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination under 37 CFR 1.114 
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection, so the finality of the previous action is withdrawn.  Applicant’s submission filed on May 23, 2022 has been entered.  
Election/Restrictions 
The requirement for a species election (see the action mailed on May 14, 2020 at pp. 5-6) is hereby withdrawn, so applicant’s election thereof is moot.  
Applicant’s election without traverse of Group VI, drawn to a method of determining the efficacy of a treatment in a subject, in the reply filed on November 16, 2020 is acknowledged.  All of the pending claims correspond to the elected invention, with claims drawn to the other inven-tions having been cancelled by amendment.  
Withdrawn Rejections 
The rejections under 35 U.S.C. 112(a) and 112(b) in the prior action are both withdrawn because the examiner finds applicant’s arguments (see applicant’s Remarks, submitted May 23, 2022 at pp. 8-10) to be persuasive.  
Claim Rejections – 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b) and 112(d):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.  
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  
Claims 20-22 and 27-29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention, as well as § 112(d) as being of improper dependent form.  It appears that claims 20-22 and 27-29 should be cancelled because independent claim 13 has been limited to “a treat-ment for multiple sclerosis.”  Appropriate correction or clarification is required.  
Claim Rejections – 35 USC § 101 
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufac-ture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.  
Claims 13-14, 20-24, and 26-46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  
In order for a claimed invention to qualify as patent-eligible subject matter, it first must be to one of the four statutory categories recited in 35 U.S.C. 101, namely, processes, machines, manufactures, and compositions of matter.  Second, the claimed invention also must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.  The judicial exceptions are subject matter that is outside of—or exceptions to—the four statutory categories of invention, and include abstract ideas, laws of nature, and natural phenomena.  Because abstract ideas, laws of nature, and natural phenomena are the basic tools of scientific and technological work, monopolizing these tools by granting patent rights may impede innovation rather than promote it.  An inven-tion, however, is not considered ineligible for patenting simply because it involves a judicial exception.  Integration of an abstract idea, law of nature, or natural phenomenon into a practical application may be eligible for patent protection.  The Office follows a two-part framework for determining whether an applicant is seeking to patent a judicial exception itself, or a patent-eligible application of the judicial exception: first, determine whether the claims are directed to an abstract idea, a law of nature, or a natural phenomenon, i.e., a judicial exception; and second, if the claims are directed to a judicial exception, determine whether the claim recites additional elements that amount to significantly more than the judicial exception.  See MPEP1 2106 (Patent Subject Matter Eligibility).  
The claims as a whole are directed to observing a natural phenomenon, namely, the effect of the compound of formula (I) on the level of neurofilament light chain protein without any integration of that natural phenomenon into a practical application.  In fact, it appears that the “determining” and “identifying” steps may be performed simply by looking at data printed on a sheet of paper or computer screen, i.e., the claims embrace purely mental processes.  Although the “determining” steps of claim 13 refer to a sample collected from a subject that has “received” a pharmaceutical composition, the claim does not specifically require a step of, for example, obtaining the sample, administering the pharmaceutical composition, or any other real-world step.  The “identifying” of claim 13 includes another purely mental step, namely, making a conclusion about the information learned in the two “determining” steps.  Applicant’s own spec-ification does not provide any definition or discussion of “determining” or “identifying” that would exclude purely mental steps.  Similar observations may be made with respect to the claims depending from claim 13, as well as claim 32 and its dependent claims.  The examiner acknowl-edges that claims 23-24 and 36-37 require steps of “performing an assay,” but these steps are of such a high level of generality as to not constitute anything significantly more than the judicial exception itself.  
The examiner suggests that the subject matter of claim 15, which is not included in this rejection, be incorporated into the two independent claims.  
Claim Rejections – 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:  
A person shall be entitled to a patent unless –  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.  
Claims 13-15, 20-24, and 26-46 are rejected under 35 U.S.C. 102(a)(2) as being antici-pated by Finck (WO 2018/‌187350 A1).  
Finck (cited in applicant’s IDS2) discloses (see, e.g., the abstract) methods of treatment of progressive supranuclear palsy, i.e., a neurological disorder, with the compound of formula (I), as well as “methods of treating a subject that include selecting a subject having an elevated level of neurofilament light chain protein in a sample obtained from the subject, as compared to a reference level of neurofilament light chain protein, and administering a pharmaceutical compo-sition including a therapeutically effective amount of a compound of formula (I) to the selected subject.”  Also included are methods for treating multiple sclerosis (p. 14, l. 27) and Alzheimer’s disease (p. 43, l. 10); use of a single-molecule assay (p. 39, l. 26); prior treatment with tetrabena-zine, olanzapine, and so forth (p. 28, ll. 9-21); and treating relapsing-remitting multiple sclerosis (p. 43, ll. 8-14).  
The applied reference has at least one common assignee or inventor with the instant application.  Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possi-ble harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP 717.02 for applications subject to examination under the first-inventor-to-file provisions of the AIA  as explained in MPEP 2159.  See MPEP 2146 et seq. for applications not subject to examination under the first-inventor-to-file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/terminaldisclaimer.  
Claims 32-36 and 40-42 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 11,253,508 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.  
The ‘508 patent, which correspond to the national-stage application of Finck, discussed above, claims a method of treating progressive supranuclear palsy, i.e., a neurological disorder, in a subject in need thereof comprising selecting a subject having an elevated level of neurofila-ment light chain protein in a sample from the subject compared to a reference level of the neurofilament light chain protein; wherein the sample comprises cerebrospinal fluid, blood, serum, or plasma; and administering to the subject a pharmaceutical composition comprising a therapeutically effective amount of a compound of formula (I).  
The examiner suggests a terminal disclaimer over the ‘508 patent.  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Registered users may obtain information regarding the status of this application from Patent Center, which may be found at patentcenter.uspto.gov.  Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For questions about Patent Center or the DOCX file format, call the Electronic Business Center at 866-217-9197.  A Customer Service Representative is available by telephone at 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 


September 21, 2022  


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Manual of Patent Examining Procedure (MPEP), Latest Revision June 2020 [R-10.2019]
        2 See the information disclosure statement (IDS) submitted on March 10, 2020.